DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190375956 (Pan et al).
Concerning claim 1, Pan discloses a functional layer forming ink used in forming a functional layer of a self-luminous element by a printing method (Abstract), the ink comprising: functional material dissolved or dispersed in a mixed solvent including solvents having different boiling points ([0100]), wherein when one or more solvents are selected from the solvents of the mixed solvent in descending order of boiling point until a mass ratio of the selection to the mixed solvent is a defined ratio or more, the one or more solvents in the selection are included in a solvent group of solvents that have a contact angle of 5° or less with respect to a defined resin material ([0023]-[0224], [0102], and [0104], note that the materials for the organic solvents are chosen to be ethylene glycol and isophorone and that the mixture created by the solvents satisfy the characteristics for this resin material).
Continuing to claims 2 and 3, Pan discloses wherein the defined resin material is acrylic resin ([0102] and [0104] note that the mixture created by the solvents satisfy the characteristics for this resin material) and wherein the solvents in the solvent group are polar solvents ([0102] and [0104] characteristics of isophorone and ethylene glycol).
Considering claims 4-6, Pan discloses  wherein the solvents in the solvent group each satisfy: x + 0.04y <2.12 where x 1s 6D/(SD+6P+6H), y is surface tension of the solvent in mN/m, and 5D is energy due to London dispersion force, SP is energy due to dipole interaction, and dH is energy due to hydrogen bonding, as defined by the Hansen solubility parameter ([0102] and [0104] characteristics of isophorone and ethylene glycol), wherein the defined ratio is 0.3 or greater ([0122]-[0125]), and wherein q > 0.00086p + 0.27512 where p is resolution in ppi of the self-luminous element in a display and q is the defined ratio ([0102] and [0104] characteristics of isophorone and ethylene glycol).
As to claim 7, Pan discloses wherein the mixed solvent includes solvents that have a boiling point of 200 °C or more ([0023]-[0024], [0102], and [0104]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190375956 (Pan et al) in view of US 20200259093 (Kim et al).
Regarding claims 8 and 9, Pan discloses a method of manufacturing a self-luminous element comprising (Fig. 1): preparing a substrate (101); disposing pixel electrodes (102) in a matrix of rows and columns above the substrate;  forming functional layers (104) above the pixel electrodes; and forming a counter electrode (106) above the functional layers, wherein the forming of the functional layers includes application of functional layer forming ink onto the pixel electrodes in gaps between the banks and drying the functional layer forming ink after application, and the functional layer forming ink includes functional material dissolved or dispersed in a mixed solvent including solvents having different boiling points, and  when one or more solvents are selected from the solvents of the mixed solvent in descending order of boiling point until a mass ratio of the selection to the mixed solvent is a defined ratio or more, the one or more solvents in the selection are included in a solvent group of solvents that have a contact angle of 5° or less with respect to a defined resin material ([0023]-[0224], [0102], and [0104], note that the materials for the organic solvents are chosen to be ethylene glycol and isophorone and that the mixture created by the solvents satisfy the characteristics for this resin material).
Pan does not disclose forming pixel restriction layers that partition the pixel electrodes in a column direction or forming banks that partition the pixel electrodes in a row direction or that acrylic resin is used as the pixel regulating material. 
However, Kim discloses forming a bank structure for use in an organic light emitting device as well as the use of high boiling point solvents for the functional layer ink mixture ([0489]-[0490] and claim 6). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a bank structure and a pixel separating structure because of its suitability for use in an organic light emitting devices.
Referring to claim 10, Pan discloses wherein the solvents in the solvent group are polar solvents ([0102] and [0104] characteristics of isophorone and ethylene glycol).
Pertaining to claim 11, Pan discloses wherein the solvents in the solvent group each satisfy: x + 0.04y <2.12 where x 1s 6D/(SD+6P+6H), y is surface tension of the solvent in mN/m, and 5D is energy due to London dispersion force, SP is energy due to dipole interaction, and dH is energy due to hydrogen bonding, as defined by the Hansen solubility parameter ([0102] and [0104] characteristics of isophorone and ethylene glycol).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100117028 discloses the use of high boiling polar solvents in organic light emitting functional layers ([0040] and [0112]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	06/16/22